ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the most relevant prior art is Haneda et al. (US 2015/0375416; “Haneda”).
Haneda’s axis, normal to the top side of the housing is skewed at an angle similar to the angle of the skewed battery compartment, in respect to a reference axis normal to the ground
Regarding claim 13, the most relevant prior art is Haneda et al. (US 2015/0375416; “Haneda”).
Haneda discloses a top handle (12a) and a side handle (14). Neither of these handles are forwardly nor rearwardly disposed on the housing. Additionally, rearranging said handles to meet the limitations of the claim, would require destroying the function of the tool. A rearward handle would interfere with the battery placement.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI, can be reached on (571)272-4458. The fax phone 
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731